Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 3-9, and 11-14 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1, 3-9, and 11-14 filed on October 15, 2020 have been fully considered but they are not deemed to be persuasive for the claims 1, 3-9, and 11-14. The rejection is respectfully maintained as set forth in the last Office Action mailed on July 15, 2020. 

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.

Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKelvey et al (U.S. Patent Application Publication No. 2016/0266565 A1). McKelvey’s  patent application meets all the limitations for claims 1, 3-9, and 11-14  recited in the claimed invention. 

As to claim 1, McKelvey et al discloses a server device for an industrial control network (see abstract and figures 1 & 3, disclose as a local server including automation interface), comprising: a first server interface (automation interface) adapted to communicate with a client device over a first network (network 68) (figure 1, par. 0031 lines 12-16, par. 0032 lines 1-4, figure 3, par. 0037 lines 4-11, server having automation interface communicate with remote computer having client application); a second server interface (automation interface) adapted to communicate with a plurality of industrial controller units over a second network (network 72) (figure 1, par. 0032 lines 6-12, figure 3, par. 0037 lines 11-15, server having automation interface communicate with the industrial controllers);
a programming unit (automation interface) adapted to provide a programming environment (control program) for an industrial control program pertaining to at least a first industrial controller unit among the plurality of industrial controller units, wherein the programming environment is accessible from the client device via the first server interface (figure 1, par. 0031 lines  9-16, par. 0032, client application controls an industrial controller using a control program from automation interface); and 
the programming unit (automation interface) is adapted to generate source code for the industrial control program (figure 1, par. 0032, automation interface creates control programs for industrial controllers) in response to an instruction received from the client device via the first server interface (figure 2, par. 0033, figure 9, par. 0048, automation interface executes the control programs for industrial controllers in response to initiating from the client application), wherein the server device further comprises a compiler unit, wherein the compiler unit is adapted to compile the source code to 

As to claim 3, McKelvey et al discloses the programming unit, in response to the instruction received from the client device via the first server interface, is adapted to generate a first source code for the first industrial controller unit, and a second source code for a second industrial controller unit among the plurality of industrial controller units, the second source code being different from the first source code (figure 1, pars. 0031-0032, figure 3, pars. 0037-0038, automation interface generates the codes (program executable files) using in control programs for each industrial controllers).
 
As to claims 4-5, McKelvey et al discloses a database unit adapted to store a plurality of industrial control programs and/or a plurality of compiled industrial control programs and/or a plurality of parameters, in particular a plurality of industrial control programs and/or a plurality of compiled industrial control programs and/or a plurality of parameters pertaining to the plurality of industrial controller units, wherein the database unit is adapted to associate the plurality of industrial controller units with corresponding industrial control programs and/or compiled industrial control programs and/or parameters (figures 1-3, pars. 0031-0035, 47 & 0061-0063, automation interface stores control programs , complies industrial control programs for each industrial controllers).

As to claim 6, McKelvey et al discloses a scheduler unit adapted to schedule an update of at least the first industrial controller unit with the industrial control program and/or a compiled industrial control program and/or a parameter (figure 3, par. 0038, figure 4, par. 0040, client application scheduling a control program for the industrial controllers).

As to claim 7, McKelvey et al discloses a client device for an industrial control network (see abstract and figures 1 & 3, disclose as a remote computer including client application), comprising: a client interface adapted to communicate with a server device (automation interface) over a first network (network 68) (figure 1, par. 0031 lines 12-16, par. 0032 lines 1-4, figure 3, par. 0037 lines 4-11, client application communicate with automation interface over a network (Internet or company internet)), wherein the server device (automation interface) provides a programming environment (control program) for an industrial control program (figure 1, par. 0031 lines  9-16, par. 0032, client application controls an industrial controller using a control program from automation interface); and the client device is adapted to access the programming environment via the client interface and the first network, and to trigger the programming environment to generate source code for the industrial control program (figure 1, par. 0032, automation interface creates control programs for industrial controllers; and figure 2, par. 0033, figure 9, par. 0048, automation interface executes the control programs for industrial controllers in response to initiating from the client application), and to trigger the programming environment to compile the source code to generate compiled source code (figure 1, par. 0031 lines  9-16, figure 3, par. 

As to claim 8, McKelvey et al discloses the client device comprising a user interface for the programming environment (figure 1, par.0031 lines 9-16).

As to claims 9 and 11-14, they are also rejected for the same reasons set forth to rejecting claims 1 and 3-8 above, since claims 9 and 11-14 are merely the method of operations for an apparatus defined in the claims 1 and 3-8 and also claims 9 and 11-14 do not teach or define any new limitations than above rejected claims 1 and 3-8.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-14 filed on October 15, 2020 have been fully considered but they are not deemed to be persuasive for the claims 1, 3-9, and 11-14. 

In the remarks, the applicant argues that: 
Argument: McKelvey teaches, at best, a client-server architecture that includes generating and modifying source code at the remote computer 58 rather than centrally at a server device which is accessible via a client device, as claimed. McKelvey therefore suffers from the various disadvantageous discussed above including problems associated with such remote computers having varying version of programming 
Response: Examiner disagree with applicant’s interpretation that generating and modifying source code at the remote computer 58 rather than centrally at a server device which is accessible via a client device.
McKelvey et al explicitly discloses a server device for an industrial control network (see abstract and figures 1 & 3, disclose as a local server including automation interface), comprising: a programming unit (automation interface) is adapted to generate source code for the industrial control program (figure 1, par. 0032, automation interface 54 creates control programs for industrial controllers, which is not at the remote computer 58) in response to an instruction received from the client device via the first server interface (figure 2, par. 0033, figure 9, par. 0048, automation interface executes the control programs for industrial controllers in response to initiating from the client application/remote computer), which implies the claimed invention recited in the claim 1; therefore, the applicant’s arguments are moot. 

In the remarks, the applicant argues that: 
Argument: McKelvey fails to identically disclose a server device that includes “a compiler unit, wherein the compiler unit is adapted to compile the source code to generate a compiled control program pertaining to the first industrial controller unit” as 
Response: McKelvey et al explicitly discloses a server device for an industrial control network (see abstract and figures 1 & 3, disclose as a local server including automation interface), comprising: a compiler unit (automation interface), wherein the compiler unit is adapted to compile the source code to generate a compiled control program pertaining to the first industrial controller unit (figure 1, par. 0031 lines  9-16, figure 3, par. 0037, figure 9, par. 0048, automation interface compiles control program for the industrial controllers), which implies the claimed invention recited in the claim 1; therefore, the applicant’s arguments are moot. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional Reference
The examiner as of general interest cites the following reference.
a. 	Chapman, U.S. Patent No. 8,261235 B2. Reference teaches about the field of source code development using editor, debugger, and compiler.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 05, 2020